Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The specification dated 5/4/2018 has spelling errors throughout the whole specification. Examiner suggests applicant to review the specification and resubmit a complete specification without the spelling error.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 8, 9, 18.
	For example it failed to teach produce signaling containing a Null cell number corresponding to a number of Null cells of cells of a sub-frame included in a physical layer frame, active data cells being arranged between Null cells, and in frequency half of the Nulls cells disposed before the active data cells and half of the Null cells disposed after the active data cells; and process the signaling to be included in a preamble of the physical layer frame, which clearly support by the specification on pages 8-20.  This feature in light of other features of the independent claims 1, 8, 9, 18 enable claims’ allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper et al (7,295,763) discloses a data storage element comprising a substrate and a data track disposed on the substrate, the data track comprising a plurality of data sectors, each of the data sectors being formatted in accordance with a first digital data standard and comprised of a control data portion and a payload data portion, each of the payload portions including a plurality of data packets formatted in accordance with a digital television standard. In particular, the data packs correspond to program stream packs specified in the DVD standard and the data packets correspond to transport packets specified in the ASTC standard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452